Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, 12 MonthsEndedDecember 31, 2009 2008 2007 2006 2005 2004 Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 347 $ 1,382 $ 1,304 $ 1,124 $ 825 $ 879 Less earnings of equity method investments 1 3 5 6 7 4 Distributed income from equity method investments 3 7 3 5 5 346 1,382 1,306 1,121 823 880 Total fixed charges as below 119 568 609 559 554 558 Less: Capitalized interest 18 59 58 24 9 6 Preferred security distributions of subsidiaries on a pre-tax basis 6 27 23 24 5 5 Interest expense related to discontinued operations 4 33 35 35 28 Total fixed charges included in Income from Continuing Operations Before Income Taxes 95 478 495 476 505 519 Total earnings $ 441 $ 1,860 $ 1,801 $ 1,597 $ 1,328 $ 1,399 Fixed charges, as defined: Interest on long-term debt $ 98 $ 478 $ 522 $ 482 $ 465 $ 491 Interest on short-term debt andother interest 6 28 35 13 29 20 Amortization of debt discount,expense and premium - net 3 12 8 11 23 8 Estimated interest component ofoperating rentals 6 22 21 29 32 34 Preferred securities distributions ofsubsidiaries on a pre-tax basis 6 27 23 24 5 5 Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (a) $ 119 $ 568 $ 609 $ 559 $ 554 $ 558 Ratio of earnings to fixed charges 3.7 3.3 3.0 2.9 2.4 2.5 Ratio of earnings to combined fixedcharges and preferred stockdividends (b) 3.7 3.3 3.0 2.9 2.4 2.5 (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
